Exhibit 10.2

 

RESTORGENEX CORPORATION

2015 EQUITY INCENTIVE PLAN

 

1.                                      Purpose of Plan.

 

The purpose of the RestorGenex Corporation 2015 Equity Incentive Plan (the
“Plan”) is to advance the interests of RestorGenex Corporation (the “Company”)
and its stockholders by enabling the Company and its Subsidiaries to attract and
retain qualified individuals to perform services for the Company and its
Subsidiaries, providing incentive compensation for such individuals that is
linked to the growth and profitability of the Company and increases in
stockholder value, and aligning the interests of such individuals with the
interests of its stockholders through opportunities for equity participation in
the Company.

 

2.                                      Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires.  Terms defined elsewhere in the Plan will have the
same meaning throughout the Plan.

 

2.1                               “Adverse Action” means any action by a
Participant that the Committee, in its sole discretion, determines to be
injurious, detrimental, prejudicial or adverse to the interests of the Company
or any Subsidiary, including:  (a) disclosing confidential information of the
Company or any Subsidiary to any person not authorized by the Company or
Subsidiary to receive it, (b) engaging, directly or indirectly, in any
commercial activity that in the judgment of the Committee competes with the
business of the Company or any Subsidiary or (c) interfering with the
relationships of the Company or any Subsidiary and their respective employees,
independent contractors, customers, prospective customers and vendors.

 

2.2                               “Board” means the Board of Directors of the
Company.

 

2.3                               “Broker Exercise Notice” means a written
notice pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares of Common
Stock or loan a sufficient amount of money to pay all or a portion of the
exercise price of the Option and/or any related withholding tax obligations and
remit such sums to the Company and directs the Company to deliver shares of
Common Stock to be issued upon such exercise directly to such broker or dealer
or their nominee.

 

2.4                               “Cause” means “cause” as defined in any
employment or other agreement or policy applicable to the Participant, or if no
such agreement or policy exists, will mean (a) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (b) any unlawful or criminal
activity of a serious nature, (c) any intentional and deliberate breach of a
duty or duties that, individually or in the aggregate, are material in relation
to the Participant’s overall duties, or (d) any material breach by a Participant
of any employment, service, consulting, confidentiality, assignment of
inventions, non-compete or non-solicitation agreement entered into with the
Company or any Subsidiary.

 

2.5                               “Change in Control” means an event described
in Section 15.1 of the Plan; provided, however, if payment under an Incentive
Award that is subject to Section 409A of the Code is triggered by a Change in
Control, the term Change in Control will mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as such term is defined in Section 409A of the
Code.

 

--------------------------------------------------------------------------------


 

2.6                               “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to a section of the Code in the Plan will be
deemed to include a reference to any applicable rules and regulations thereunder
and any successor or amended section of the Code.

 

2.7                               “Committee” means the group of individuals
administering the Plan, as provided in Section 3 of the Plan.

 

2.8                               “Common Stock” means the common stock of the
Company, par value $0.001 per share, or the number and kind of shares of stock
or other securities into which such Common Stock may be changed in accordance
with Section 4.3 of the Plan.

 

2.9                               “Company” means RestorGenex Corporation, a
Nevada corporation, and any successor thereto as provided in Section 21.7 of the
Plan.

 

2.10                        “Consultant” means a person engaged to provide
consulting or advisory services (other than as an Employee or a Director) to the
Company or any Subsidiary that: (a) are not in connection with the offer and
sale of the Company’s securities in a capital raising transaction and (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities.

 

2.11                        “Director” means a member of the Board.

 

2.12                        “Disability” means the disability of the Participant
such as would entitle the Participant to receive disability income benefits
pursuant to the long-term disability plan of the Company or Subsidiary then
covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code; provided, however, that if distribution
of an Incentive Award subject to Section 409A of the Code is triggered by an
Eligible Recipient’s Disability, such term will mean that the Eligible Recipient
is disabled as defined by Section 409A of the Code and the regulations and
rulings issued thereunder.

 

2.13                        “Effective Date” means June 17, 2015 or such later
date as the Plan is initially approved by the Company’s stockholders.

 

2.14                        “Eligible Recipients” means (a) for the purposes of
granting Incentive Stock Options, all Employees and (b) for the purposes of
granting Non-Statutory Stock Options and other Incentive Awards, means all
Employees, Directors and Consultants.

 

2.15                        “Employee” means any individual performing services
for the Company or a Subsidiary and designated as an employee of the Company or
a Subsidiary on the payroll records thereof.  An Employee will not include any
individual during any period he or she is classified or treated by the Company
or Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting or temporary agency or any other entity other than the
Company or Subsidiary, without regard to whether such individual is subsequently
determined to have been, or is subsequently retroactively reclassified as a
common-law employee of the Company or Subsidiary during such period.  An
individual will not cease to be an Employee in the case of:  (a) any leave of
absence approved by the Company, or (b) transfers between locations of the
Company or between the Company or any Subsidiaries.  For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract.  If
reemployment upon expiration of a leave of absence approved by the Company or a
Subsidiary, as applicable, is not so guaranteed, then three (3) months following
the ninety-first (91st) day of such leave, any Incentive Stock Option held by a
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Non-Statutory

 

2

--------------------------------------------------------------------------------


 

Stock Option.  Neither service as a Director nor payment of a Director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

2.16                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.  Any reference to a section of the Exchange Act in the Plan
will be deemed to include a reference to any applicable rules and regulations
thereunder and any successor or amended section of the Exchange Act.

 

2.17                        “Fair Market Value” means, with respect to the
Common Stock, as of any date: (a) the closing sale price of the Common Stock as
of such date at the end of the regular trading session, as reported by The
NASDAQ Stock Market, The New York Stock Exchange, NYSE MKT LLC or any national
securities exchange on which the Common Stock is then listed (or, if no shares
were traded on such date, as of the next preceding date on which there was such
a trade); or (b) if the Common Stock is not so listed, admitted to unlisted
trading privileges, or reported on any national securities exchange, the closing
sale price as of such date at the end of the regular trading session, as
reported by OTC Bulletin Board or the OTC Markets Group Inc. or other comparable
service (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote); or (c) if the Common
Stock is not so listed or reported, such price as the Committee determines in
good faith, in the exercise of its reasonable discretion, and consistent with
the definition of “fair market value” under Section 409A of the Code and in
conformity with generally accepted accounting principles in the United States. 
If determined by the Committee, such determination will be final, conclusive and
binding for all purposes and on all persons, including the Company, the
stockholders of the Company, the Participants and their respective heirs and
other successors-in-interest.  No member of the Committee will be liable for any
determination regarding the fair market value of the Common Stock that is made
in good faith.

 

2.18                        “Full Value Award” means an Incentive Award other
than in the form of an Option or Stock Appreciation Right, and which is settled
by the issuance of shares of Common Stock.

 

2.19                        “Grant Date” means the date an Incentive Award is
granted to a Participant pursuant to the Plan and as determined pursuant to
Section 5 of the Plan.

 

2.20                        “Incentive Award” means an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Performance
Award, Stock Bonus or Other Stock-Based Award granted to an Eligible Recipient
pursuant to the Plan.

 

2.21                        “Incentive Award Agreement” means either:  (a) a
written or electronic (as provided in Section 21.9) agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Incentive Award granted under the Plan, including any amendment or
modification thereof, or (b) a written or electronic (as provided in
Section 21.9) statement issued by the Company to a Participant describing the
terms and provisions of such an Incentive Award, including any amendment or
modification thereof.  The Committee may provide for the use of electronic,
internet or other non-paper Incentive Award Agreements, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

2.22                        “Incentive Stock Option” means a right to purchase
shares of Common Stock granted to an Employee pursuant to Section 6 of the Plan
that is designated as and intended to meet the requirements of an “incentive
stock option” within the meaning of Section 422 of the Code.

 

2.23                        “Non-Statutory Stock Option” means a right to
purchase shares of Common Stock granted to an Eligible Recipient pursuant to
Section 6 of the Plan that is not intended to meet the requirements of or does
not qualify as an Incentive Stock Option.

 

3

--------------------------------------------------------------------------------


 

2.24                        “Option” means an Incentive Stock Option or a
Non-Statutory Stock Option.

 

2.25                        “Other Stock-Based Award” means an equity-based or
equity-related Incentive Award not otherwise described by the terms of the Plan,
granted pursuant to Section 11 of the Plan.

 

2.26                        “Participant” means an Eligible Recipient who
receives one or more Incentive Awards under the Plan.

 

2.27                        “Performance Award” means a right granted to an
Eligible Recipient pursuant to Section 9 of the Plan to receive an amount of
cash, a number of shares of Common Stock, or a combination of both, contingent
upon and the value of which at the time it is payable is determined as a
function of the extent of the achievement of specified performance objectives
during a specified period.  A Performance Award is also commonly referred to as
a “performance unit” or “performance share.”

 

2.28                        “Previously Acquired Shares” means shares of Common
Stock that are already owned by the Participant or, with respect to any
Incentive Award, that are to be issued to the Participant upon the grant,
exercise, vesting or settlement of such Incentive Award.

 

2.29                        “Restricted Stock Award” means an award of shares of
Common Stock granted to an Eligible Recipient pursuant to Section 8 of the Plan
that is subject to restrictions on transferability and a risk of forfeiture.

 

2.30                        “Restricted Stock Unit” means an award denominated
in shares of Common Stock granted to an Eligible Recipient pursuant to Section 8
of the Plan to receive an amount of cash, a number of shares of Common Stock, or
a combination of both, contingent upon the achievement of specified performance
objectives or that the Participant remain in the continuous employment or
service with the Company for a certain period or other conditions.

 

2.31                        “Retirement” means unless otherwise defined in the
Incentive Award Agreement or in a written employment, services or other
agreement between the Participant and the Company or a Subsidiary, means
“Retirement” as defined from time to time for purposes of the Plan by the
Committee or by the Company’s chief human resources officer or other person
performing that function or, if not so defined, means voluntary termination of
employment or service by the Participant on or after the date the Participant
reaches age fifty-five (55) with the present intention to leave the Company’s
industry or to leave the general workforce and completion of at least ten
(10) years of continuous service with the Company or a Subsidiary.

 

2.32                        “Securities Act” means the Securities Act of 1933,
as amended.  Any reference to a section of the Securities Act in the Plan will
be deemed to include a reference to any applicable rules and regulations
thereunder and any successor or amended section of the Securities Act.

 

2.33                        “Stock Appreciation Right” means a right granted to
an Eligible Recipient pursuant to Section 7 of the Plan to receive a payment
from the Company, in the form of shares of Common Stock, cash or a combination
of both, equal to the difference between the Fair Market Value of one or more
shares of Common Stock and a specified exercise price of such shares.

 

2.34                        “Stock Bonus” means an award of shares of Common
Stock granted to an Eligible Recipient pursuant to Section 10 of the Plan.

 

2.35                        “Subsidiary” means any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest, as determined by the Committee,

 

4

--------------------------------------------------------------------------------


 

provided the Company has a “controlling interest” in the Subsidiary as defined
in Treas. Reg. Sec. 1.409A-1(b)(5)(iii)(E)(1).

 

2.36                        “Tax Date” means the date any withholding tax
obligation arises under the Code for a Participant with respect to an Incentive
Award.

 

3.                                      Plan Administration.

 

3.1                               The Committee.  The Plan will be administered
by the Board or by a committee of the Board.  So long as the Company has a class
of its equity securities registered under Section 12 of the Exchange Act, any
committee administering the Plan will consist solely of two or more members of
the Board who are “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act and who are “independent directors” as required by the
Listing Rules of The NASDAQ Stock Market (or other applicable exchange or market
on which the Company’s Common Stock may be traded or quoted).  Such a committee,
if established, will act by majority approval of the members (but may also take
action by the written consent of all of the members of such committee), and a
majority of the members of such a committee will constitute a quorum.  As used
in the Plan, “Committee” will refer to the Board or to such a committee, if
established.

 

3.2                               Authority of the Committee.  In accordance
with and subject to the provisions of the Plan, the Committee will have the
authority to determine all provisions of Incentive Awards as the Committee may
deem necessary or desirable and as consistent with the terms of the Plan,
including the following:  (a) the Eligible Recipients to be selected as
Participants; (b) the nature and extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which Incentive
Awards will vest or become exercisable and whether Incentive Awards will be
granted in tandem with other Incentive Awards) and the form of Incentive Award
Agreement; (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which the payment or vesting of Incentive Awards may be subject.  In
addition, the Committee will have the authority to:  (i) interpret, administer,
reconcile any inconsistency in, correct any defect in and/or supply any omission
in the Plan and any instrument or agreement relating to, or Incentive Award
granted under, the Plan; (ii) establish, amend, suspend or waive any rules and
regulations and appoint such agents as the Committee may deem appropriate for
the proper administration of the Plan; and (iii) make any other determination
and take any other action that the Committee may deem necessary or desirable for
the administration of the Plan.  In addition, the Committee will have the
authority under the Plan in its sole discretion to pay the economic value of any
Incentive Award in the form of cash, Common Stock or any combination of both. 
The Committee may exercise its duties, power and authority under the Plan in its
sole discretion without the consent of any Participant or other party, unless
the Plan specifically provides otherwise.  The Committee will not be obligated
to treat Participants or Eligible Recipients uniformly, and determinations made
under the Plan may be made by the Committee selectively among Participants or
Eligible Recipients, whether or not such Participants and Eligible Recipients
are similarly situated.  Each determination, interpretation or other action made
or taken by the Committee pursuant to the provisions of the Plan will be final,
conclusive and binding for all purposes and on all persons, and no member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan or any Incentive Award granted under the Plan.

 

3.3                               Delegation.  Except to the extent prohibited
by applicable law or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and

 

5

--------------------------------------------------------------------------------


 

powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing and to the extent consistent with the applicable
corporate law of the Company’s jurisdiction of incorporation, the Committee may,
by resolution, authorize one or more Directors or one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee:  (a) designate Eligible Recipients to be recipients of Incentive
Awards pursuant to the Plan; and (b) determine the size of any such Incentive
Awards; provided, however, that (x) the Committee will not delegate such
responsibilities to any such Director(s) or officer(s) for any Incentive Awards
granted to an Eligible Recipient who is subject to the reporting and liability
provisions of Section 16 under the Exchange Act; (y) the resolution providing
such authorization will set forth the type of Incentive Awards and total number
of each type of Incentive Awards such Director(s) or officer(s) may grant; and
(z) such Director(s) or officer(s) will report periodically to the Committee
regarding the nature and scope of the Incentive Awards granted pursuant to the
authority delegated.

 

3.4                               No Re-Pricing.  Notwithstanding any other
provision of the Plan other than Section 4.3, the Committee may not, without
prior approval of the Company’s stockholders, seek to effect any re-pricing of
any previously granted, “underwater” Option or Stock Appreciation Right by: 
(a) amending or modifying the terms of the Option or Stock Appreciation Right to
lower the exercise price; (b) canceling the underwater Option or Stock
Appreciation Right in exchange for (i) cash; (ii) replacement Options or Stock
Appreciation Rights having a lower exercise price; or (iii) other Incentive
Awards; or (c) repurchasing the underwater Options or Stock Appreciation Rights
and granting new Incentive Awards under the Plan.  For purposes of this
Section 3.4, Options and Stock Appreciation Rights will be deemed to be
“underwater” at any time when the Fair Market Value of the Common Stock is less
than the exercise price of the Option or Stock Appreciation Right.

 

3.5                               Participants Based Outside the United States. 
In addition to the authority of the Committee under Section 3.2 of the Plan and
notwithstanding any other provision of the Plan, the Committee may, in its sole
discretion, amend the terms of the Plan or Incentive Awards with respect to
Participants resident outside of the United States or employed by a non-U.S.
Subsidiary in order to comply with local legal requirements, to otherwise
protect the Company’s or Subsidiary’s interests, or to meet objectives of the
Plan, and may, where appropriate, establish one or more sub-plans (including the
adoption of any required rules and regulations) for the purposes of qualifying
for preferred tax treatment under foreign tax laws.  The Committee will have no
authority, however, to take action pursuant to this Section 3.5 of the Plan:
(a) to reserve shares or grant Incentive Awards in excess of the limitations
provided in Section 4.1 of the Plan; (b) to effect any re-pricing in violation
of Section 3.4 of the Plan; (c) to grant Options or Stock Appreciation Rights
having an exercise price less than 100% of the Fair Market Value of one share of
Common Stock on the Grant Date in violation of Section 6.3 or 7.3 of the Plan,
as the case may be; or (d) for which stockholder approval would then be required
pursuant to Section 422 of the Code or the Listing Rules of The NASDAQ Stock
Market (or other applicable exchange or market on which the Company’s Common
Stock may be traded or quoted).

 

4.                                      Shares Available for Issuance.

 

4.1                               Maximum Number of Shares Available; Certain
Restrictions on Awards.  Subject to adjustment as provided in Section 4.3 of the
Plan, the maximum number of shares of Common Stock that will be available for
issuance under the Plan will be the sum of:

 

(a)                                 2,500,000;

 

(b)                                 the number of shares issued or Incentive
Awards granted under the Plan in connection with the settlement, assumption or
substitution of outstanding awards or obligations to

 

6

--------------------------------------------------------------------------------


 

grant future awards as a condition of the Company and/or any Subsidiary(ies)
acquiring, merging or consolidating with another entity; and

 

(c)                                  the number of shares that are unallocated
and available for grant under a stock plan assumed by the Company or any
Subsidiary(ies) in connection with the merger, consolidation, or acquisition of
another entity by the Company and/or any of its Subsidiaries, based on the
applicable exchange ratio and other transaction terms, but only to the extent
that such shares may be utilized by the Company or its Subsidiaries following
the transaction pursuant to the rules and regulations of The NASDAQ Stock Market
(or other applicable exchange or market on which the Company’s Common Stock may
be traded or quoted).

 

The shares available for issuance under the Plan may, at the election of the
Committee, be either treasury shares or shares authorized but unissued, and, if
treasury shares are used, all references in the Plan to the issuance of shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury.

 

Notwithstanding any other provisions of the Plan to the contrary, (i) no more
than 2,500,000 shares of Common Stock may be issued pursuant to the exercise of
Incentive Stock Options granted under the Plan; and (ii) no more than 1,000,000
shares of Common Stock may be issued or issuable under the Plan in connection
with the grant of Full Value Awards.  All of the foregoing share limits are
subject, in each case, to adjustment as provided in Section 4.3 of the Plan. 
Incentive Stock Options issued as a result of the Company’s assumption or
substitution of like awards issued by any acquired, merged or consolidated
entity pursuant to applicable provisions of the Code will not count towards the
limit in clause (i).

 

The maximum aggregate number of shares of Common Stock subject to Incentive
Awards to any one Director who is not an Employee in any one calendar year may
not exceed 275,000; provided, that such limit shall not apply to any election of
a Director to receive shares of Common Stock in lieu of all or a portion of any
annual Board, chair and other retainers and any meeting fees otherwise payable
in cash.

 

4.2                               Accounting for Incentive Awards.  Shares of
Common Stock that are issued under the Plan or that are subject to outstanding
Incentive Awards will be applied to reduce the maximum number of shares of
Common Stock remaining available for issuance under the Plan.  All shares so
subtracted from the amount available under the Plan with respect to an Incentive
Award that lapses, expires, is forfeited (including issued shares forfeited
under a Restricted Stock Award) or for any reason is terminated unexercised or
unvested or is settled or paid in cash or any form other than shares of Common
Stock will automatically again become available for issuance under the Plan;
provided, however, that the full number of shares of Common Stock subject to a
Stock Appreciation Right granted that is settled by the issuance of shares of
Common Stock will be counted against the shares of Common Stock authorized for
issuance under the Plan, regardless of the number of shares actually issued upon
settlement of such Stock Appreciation Right.  Furthermore, any shares of Common
Stock withheld to satisfy tax withholding obligations on Incentive Awards issued
under the Plan, any shares of Common Stock withheld to pay the exercise price of
Incentive Awards under the Plan and any shares of Common Stock not issued or
delivered as a result of the “net exercise” of an outstanding Option pursuant to
Section 6.5 of the Plan or settlement of a Stock Appreciation Right in shares of
Common Stock pursuant to Section 7.7 of the Plan will be counted against the
shares of Common Stock authorized for issuance under the Plan and will not be
available again for grant under the Plan.  Any shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Incentive Award will not increase the number of shares available
for future grant of Incentive Awards.  Any shares of Common Stock related to
Incentive Awards under the Plan that terminate by expiration, forfeiture,
cancellation or otherwise without the

 

7

--------------------------------------------------------------------------------


 

issuance of shares of Common Stock, or are settled in cash in lieu of shares, or
are exchanged with the Committee’s permission, prior to the issuance of shares,
for Incentive Awards not involving shares, will be available again for grant
under the Plan.

 

4.3                               Adjustments to Shares and Incentive Awards.

 

(a)                                 In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, divestiture or
extraordinary dividend (including a spin-off) or any other similar change in the
corporate structure or shares of the Company, the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) will make appropriate adjustment (which
determination will be conclusive) as to the number and kind of securities or
other property (including cash) available for issuance or payment under the
Plan, including the sub-limits set forth in Section 4.1 of the Plan and, in
order to prevent dilution or enlargement of the rights of Participants, (a) the
number and kind of securities or other property (including cash) subject to
outstanding Incentive Awards, and (b) the exercise price of outstanding
Incentive Awards.  The determination of the Committee as to the foregoing
adjustments, if any, will be final, conclusive and binding on Participants under
the Plan.

 

(b)                                 Notwithstanding anything else in the Plan to
the contrary, without affecting the number of shares of Common Stock reserved or
available under the Plan, including the sub-limits in Section 4.1 of the Plan,
the Committee may authorize the issuance or assumption of benefits under the
Plan in connection with any merger, consolidation, acquisition of property or
stock or reorganization upon such terms and conditions as it may deem
appropriate, subject to compliance with the rules under Sections 422 and 424 of
the Code, as and where applicable.

 

5.                                      Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of objectives of the Company or its Subsidiaries. 
Eligible Recipients may be granted from time to time one or more Incentive
Awards, singly or in combination or in tandem with other Incentive Awards, as
may be determined by the Committee in its sole discretion.  Incentive Awards
will be deemed to be granted as of the date specified in the grant resolution of
the Committee, which date will be the Grant Date of any related Incentive Award
Agreement with the Participant.

 

6.                                      Options.

 

6.1                               Grant.  An Eligible Recipient may be granted
one or more Options under the Plan, and such Options will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion.  The Committee may
designate whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option.  An Option will be an Incentive Stock Option only if
the Eligible Recipient receiving the Option is an Employee.  To the extent that
any Incentive Stock Option (or portion thereof) granted under the Plan ceases
for any reason to qualify as an “incentive stock option” for purposes of
Section 422 of the Code, such Incentive Stock Option (or portion thereof) will
continue to be outstanding for purposes of the Plan but will thereafter be
deemed to be a Non-Statutory Stock Option.  Options may be granted to an
Eligible Recipient for services provided to a Subsidiary only if, with respect
to such Eligible Recipient, the underlying shares of Common Stock constitute
“service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii).

 

8

--------------------------------------------------------------------------------


 

6.2                               Incentive Award Agreement.  Each Option grant
will be evidenced by an Incentive Award Agreement that will specify the exercise
price of the Option, the maximum duration of the Option, the number of shares of
Common Stock to which the Option pertains, the conditions upon which an Option
will become vested and exercisable, and such other provisions as the Committee
will determine which are not inconsistent with the terms of the Plan.  The
Incentive Award Agreement also will specify whether the Option is intended to be
an Incentive Stock Option or a Non-Statutory Stock Option.

 

6.3                               Exercise Price.  The per share price to be
paid by a Participant upon exercise of an Option granted pursuant to this
Section 6 will be determined by the Committee in its sole discretion at the time
of the Option grant; provided, however, that such price will not be less than
100% of the Fair Market Value of one share of Common Stock on the date of grant
(or 110% of the Fair Market Value of one share of Common Stock on the date of
grant of an Incentive Stock Option if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company).  Notwithstanding the foregoing, to
the extent that Options are granted under the Plan as a result of the Company’s
assumption or substitution of options issued by any acquired, merged or
consolidated entity, the exercise price for such Options will be the price
determined by the Committee pursuant to the conversion terms applicable to the
transaction.

 

6.4                               Exercisability and Duration.  An Option will
become exercisable at such times and in such installments and upon such terms
and conditions as may be determined by the Committee in its sole discretion at
the time of grant, including (a) the achievement of one or more specified
performance objectives; and/or that (b) the Participant remain in the continuous
employment or service with the Company or a Subsidiary for a certain period;
provided, however, that no Option may be exercisable after ten (10) years from
the Grant Date (five years from the Grant Date in the case of an Incentive Stock
Option if, at the time the Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company).  Notwithstanding the foregoing, if the Option (other than in
the case of an Incentive Stock Option) would expire at a time when trading in
the shares of Common Stock is prohibited by the Company’s insider trading policy
(or Company-imposed “blackout period”), then the term of the Option will be
automatically extended until the thirtieth (30th) day following the expiration
of such prohibition or if the exercise of an Option that is exercisable in
accordance with its terms is otherwise prevented by the provisions of Section 17
of the Plan, then the Option will remain exercisable until thirty (30) days
after the date such exercise first would no longer be prevented by such
provisions, but in any event no later than the expiration date of such Option.

 

6.5                               Payment of Exercise Price.

 

(a)                                 The total purchase price of the shares of
Common Stock to be purchased upon exercise of an Option must be paid entirely in
cash (including check, bank draft or money order); provided, however, that the
Committee, in its sole discretion and upon terms and conditions established by
the Committee, may allow such payments to be made, in whole or in part, by (i)
tender of a Broker Exercise Notice; (ii) tender, either by actual delivery or
attestation as to ownership, of Previously Acquired Shares that are acceptable
to the Committee; (iii) a “net exercise” of the Option (as further described in
paragraph (b), below);  (iv) a combination of such methods; or (v) any other
method approved or accepted by the Committee in its sole discretion.

 

(b)                                 In the case of a “net exercise” of an
Option, the Company will not require a payment of the exercise price of the
Option from the Participant but will reduce the number of shares of Common Stock
issued upon the exercise by the largest number of whole shares that has a

 

9

--------------------------------------------------------------------------------


 

Fair Market Value on the exercise date that does not exceed the aggregate
exercise price for the shares exercised under this method. Shares of Common
Stock will no longer be outstanding under an Option (and will therefore not
thereafter be exercisable) following the exercise of such Option to the extent
of (i) shares used to pay the exercise price of an Option under the “net
exercise,” (ii) shares actually delivered to the Participant as a result of such
exercise and (iii) any shares withheld for purposes of tax withholding pursuant
to Section 14.1 of the Plan.

 

(c)                                  For purposes of such payment, Previously
Acquired Shares tendered or covered by an attestation will be valued at their
Fair Market Value on the exercise date of the Option.

 

6.6                               Manner of Exercise.  An Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan and in the Incentive Award Agreement evidencing
such Option, by delivery in person, by facsimile or electronic transmission or
through the mail of written notice of exercise to the Company at its principal
executive office in Buffalo Grove, Illinois (or to the Company’s designee as may
be established from time to time by the Company and communicated to
Participants)  and by paying in full the total exercise price for the shares of
Common Stock to be purchased in accordance with Section 6.5 of the Plan.

 

7.                                      Stock Appreciation Rights.

 

7.1                               Grant.  An Eligible Recipient may be granted
one or more Stock Appreciation Rights under the Plan, and such Stock
Appreciation Rights will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.  The Committee will have the sole discretion to determine
the form in which payment of the economic value of Stock Appreciation Rights
will be made to a Participant (i.e., cash, shares of Common Stock or any
combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment.  Stock Appreciation Rights may be
granted to an Eligible Recipient for services provided to a Subsidiary only if,
with respect to such Eligible Recipient, the underlying shares of Common Stock
constitute “service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii).

 

7.2                               Incentive Award Agreement.  Each Stock
Appreciation Right will be evidenced by an Incentive Award Agreement that will
specify the exercise price of the Stock Appreciation Right, the term of the
Stock Appreciation Right, and such other provisions as the Committee will
determine which are not inconsistent with the terms of the Plan.

 

7.3                               Exercise Price.  The exercise price of a Stock
Appreciation Right will be determined by the Committee, in its sole discretion,
at the Grant Date; provided, however, that such price may not be less than 100%
of the Fair Market Value of one share of Common Stock on the Grant Date. 
Notwithstanding the foregoing, to the extent that Stock Appreciation Rights are
granted under the Plan as a result of the Company’s assumption or substitution
of stock appreciation rights issued by any acquired, merged or consolidated
entity, the exercise price for such Stock Appreciation Rights will be the price
determined by the Committee pursuant to the conversion terms applicable to the
transaction.

 

7.4                               Exercisability and Duration.  A Stock
Appreciation Right will become exercisable at such times and in such
installments as may be determined by the Committee in its sole discretion at the
time of grant; provided, however, that no Stock Appreciation Right may be
exercisable after ten (10) years from its Grant Date. Notwithstanding the
foregoing, if the Stock Appreciation Right would expire at a time when trading
in the shares of Common Stock is prohibited by the Company’s insider trading
policy (or Company-imposed “blackout period”), then the term of the Stock
Appreciation Right will be automatically extended until the thirtieth (30th) day
following the expiration of such prohibition or if the exercise of a

 

10

--------------------------------------------------------------------------------


 

Stock Appreciation Right that is exercisable in accordance with its terms is
otherwise prevented by the provisions of Section 17 of the Plan, the Stock
Appreciation Right will remain exercisable until thirty (30) days after the date
such exercise first would no longer be prevented by such provisions, but in any
event no later than the expiration date of such Stock Appreciation Right.

 

7.5                               Manner of Exercise.  A Stock Appreciation
Right will be exercised by giving notice in the same manner as for Options, as
set forth in Section 6.6 of the Plan, subject to any other terms and conditions
consistent with the other provisions of the Plan as may be determined by the
Committee in its sole discretion.

 

7.6                               Settlement.  Upon the exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

 

(a)                                 The excess of the Fair Market Value of a
share of Common Stock on the date of exercise over the per share exercise price;
by

 

(b)                                 The number of shares of Common Stock with
respect to which the Stock Appreciation Right is exercised.

 

7.7                               Form of Payment.  Payment, if any, with
respect to a Stock Appreciation Right settled in accordance with Section 7.6 of
the Plan will be made in accordance with the terms of the applicable Incentive
Award Agreement, in cash, shares of Common Stock or a combination thereof, as
the Committee determines in its sole discretion.

 

8.                                      Restricted Stock Awards and Restricted
Stock Units.

 

8.1                               Grant.  An Eligible Recipient may be granted
one or more Restricted Stock Awards or Restricted Stock Units under the Plan,
and such awards will be subject to such terms and conditions, consistent with
the other provisions of the Plan, as may be determined by the Committee in its
sole discretion.  Restricted Stock Units will be similar to Restricted Stock
Awards except that no shares of Common Stock are actually awarded to the
Participant on the Grant Date of the Restricted Stock Units.  Restricted Stock
Units will be denominated in shares of Common Stock but paid in cash, shares of
Common Stock or a combination of cash and shares of Common Stock as the
Committee, in its sole discretion, will determine, and as provided in the
Incentive Award Agreement.

 

8.2                               Incentive Award Agreement. Each Restricted
Stock Award or Restricted Stock Unit will be evidenced by an Incentive Award
Agreement that will specify the type of Incentive Award, the period(s) of
restriction, the number of shares of restricted Common Stock, or the number of
Restricted Stock Units granted, and such other provisions as the Committee will
determine which are not inconsistent with the terms of the Plan.

 

8.3                               Vesting Requirements and Restrictions.  The
Committee will impose such restrictions or conditions, not inconsistent with the
provisions of the Plan, to the vesting of such Restricted Stock Awards or
Restricted Stock Units as it deems appropriate, including (a) the achievement of
one or more specified performance objectives; or that (b) the Participant remain
in the continuous employment or service with the Company or a Subsidiary for a
certain period.  If any vesting requirements of a Restricted Stock Award or
Restricted Stock Unit are not satisfied, the Restricted Stock Award or
Restricted Stock Unit will be forfeited and the shares of Common Stock subject
to the Restricted Stock Award will be returned to the Company and no shares of
Common Stock or other consideration will be issued with respect to the forfeited
Restricted Stock Unit.  If the Participant paid any purchase price with respect
to such forfeited

 

11

--------------------------------------------------------------------------------


 

shares, unless otherwise provided by the Committee in the Incentive Award
Agreement evidencing the Restricted Stock Award, the Company will refund to the
Participant the lesser of (x) such purchase price and (y) the Fair Market Value
of such shares on the date of forfeiture.  Notwithstanding the foregoing,
Restricted Stock Awards may in the sole discretion of the Committee be granted
without any restrictions or conditions.

 

8.4                               Rights as a Shareholder.  Except as provided
in Sections 8.1, 8.5 and 8.6 of the Plan, upon a Participant becoming the holder
of record of shares of Common Stock issued under a Restricted Stock Award
pursuant to this Section 8, the Participant will have all voting, dividend,
liquidation and other rights with respect to such shares (other than the right
to sell or transfer such shares) as if such Participant were a holder of record
of shares of unrestricted Common Stock.  A Participant will have no voting,
dividend, liquidation and other rights with respect to any shares of Common
Stock underlying any Restricted Stock Units granted hereunder unless and until
the shares of Common Stock are issued under the terms thereof and the
Participant becomes the holder of record of such shares.

 

8.5                               Dividends and Distributions.

 

(a)                                 Unless the Committee determines otherwise in
its sole discretion (either in the Incentive Award Agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions paid with respect to
shares of Common Stock subject to the unvested portion of a Restricted Stock
Award will be subject to the same restrictions as the shares to which such
dividends or distributions relate.  The Committee will determine in its sole
discretion whether any interest will be paid on such dividends or distributions.

 

(b)                                 Unless the Committee determines otherwise in
its sole discretion (either in the Incentive Award Agreement evidencing the
Restricted Stock Unit at the time of grant or at any time after the grant of the
Restricted Sock Unit), any Restricted Stock Unit shall carry with it a right to
“dividend equivalents” (as defined in Section 12 of the Plan).

 

8.6                               Enforcement of Restrictions.  To enforce the
restrictions referred to in this Section 8, the Committee may place a legend on
the stock certificates or book-entry notation representing Restricted Stock
Awards referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep any stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book-entry stock account with the Company’s
transfer agent.  Alternatively, Restricted Stock Awards may be held in
non-certificated form pursuant to such terms and conditions as the Company may
establish with its registrar and transfer agent or any third-party administrator
designated by the Company to hold Restricted Stock Awards on behalf of
Participants.

 

8.7                               Lapse of Restrictions; Settlement. Except as
otherwise provided in this Section 8, shares of Common Stock underlying a
Restricted Stock Award will become freely transferable by the Participant after
all conditions and restrictions applicable to such shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations). 
Upon the vesting of a Restricted Stock Unit, the Restricted Stock Unit will be
settled, subject to the terms and conditions of the applicable Incentive Award
Agreement, (a) in cash, based upon the Fair Market Value of the vested
underlying shares of Common Stock, (b) in shares of Common Stock or (c) a
combination thereof, as provided in the Incentive Award Agreement, except to the
extent that a Participant has properly elected to defer income that may be
attributable to a Restricted Stock Unit under a Company deferred compensation
plan or arrangement.

 

12

--------------------------------------------------------------------------------


 

8.8                               Section 83(b) Election for Restricted Stock
Award.  If a Participant makes an election pursuant to Section 83(b) of the Code
with respect to a Restricted Stock Award, the Participant must file, within
thirty (30) days following the Grant Date of the Restricted Stock Award, a copy
of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code.  The Committee may
provide in the Incentive Award Agreement that the Restricted Stock Award is
conditioned upon the Participant’s making or refraining from making an election
with respect to the award under Section 83(b) of the Code.

 

9.                                      Performance Awards.

 

9.1                               Grant.  An Eligible Recipient may be granted
one or more Performance Awards under the Plan, and such awards will be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Committee in its sole discretion, including the
achievement of one or more specified performance objectives.

 

9.2                               Incentive Award Agreement. Each Performance
Award will be evidenced by an Incentive Award Agreement that will specify the
amount of cash, shares of Common Stock or combination of both to be received by
the Participant upon payout of the Performance Award, any performance objectives
upon which the Performance Award is subject, any performance period during which
any such performance objectives must be achieved and such other provisions as
the Committee will determine which are not inconsistent with the terms of the
Plan.

 

9.3                               Vesting.  The Committee may impose such
restrictions or conditions, not inconsistent with the provisions of the Plan, to
the vesting of such Performance Awards as it deems appropriate, including the
achievement of one or more specified performance objectives.

 

9.4                               Form and Timing of Performance Award Payment. 
Subject to the terms of the Plan, after the applicable performance period has
ended, the holder of Performance Awards will be entitled to receive payment on
the value and number of Performance Awards earned by the Participant over the
performance period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved. Payment of earned
Performance Awards will be as determined by the Committee and as evidenced in
the Incentive Award Agreement.  Subject to the terms of the Plan, the Committee,
in its sole discretion, may pay earned Performance Awards in the form of cash or
in shares of Common Stock (or in a combination thereof) equal to the value of
the earned Performance Awards at the close of the applicable performance period.
Payment of any Performance Award will be made as soon as practicable after the
Committee has determined the extent to which the applicable performance
objectives have been achieved and not later than the March 15th immediately
following the end of the performance period, or earlier than the January 1st
preceding such March 15, except to the extent that a Participant has properly
elected to defer payment that may be attributable to a Performance Award under a
Company deferred compensation plan or arrangement.  The determination of the
Committee with respect to the form of payment of Performance Awards will be set
forth in the Incentive Award Agreement pertaining to the grant of the award. 
Any shares of Common Stock issued in payment of earned Performance Awards may be
granted subject to any restrictions deemed appropriate by the Committee,
including that the Participant remain in the continuous employment or service
with the Company or a Subsidiary for a certain period.

 

10.                               Stock Bonuses.

 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, if any,
consistent with the other provisions of the

 

13

--------------------------------------------------------------------------------


 

Plan, as may be determined by the Committee in its sole discretion, including
the achievement of one or more specified performance objectives.

 

11.                               Other Stock-Based Awards.

 

11.1                        Other Stock-Based Awards.  Subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion, the Committee may grant
Other Stock-Based Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted shares of Common Stock)
in such amounts and subject to such terms and conditions as the Committee will
determine.  Such Incentive Awards may involve the transfer of actual shares of
Common Stock to Participants or payment in cash or otherwise of amounts based on
the value of shares of Common Stock, and may include Incentive Awards designed
to comply with or take advantage of the applicable local laws of jurisdictions
other than the United States.

 

11.2                        Value of Other Stock-Based Awards.  Each Other
Stock-Based Award will be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Committee.  The Committee
may establish performance objectives in its sole discretion for any Other
Stock-Based Award.  If the Committee exercises its discretion to establish
performance objectives for any such Incentive Awards, the number or value of
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the specified performance objectives are met.

 

11.3                        Payment of Other Stock-Based Awards.  Payment, if
any, with respect to an Other Stock-Based Award will be made in accordance with
the terms of the Incentive Award and in cash or shares of Common Stock, as the
Committee determines, except to the extent that a Participant has properly
elected to defer payment that may be attributable to an Other Stock-Based Award
under a Company deferred compensation plan or arrangement.

 

12.                               Dividend Equivalents.

 

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on shares of Common Stock that are subject to
any Incentive Award, to be credited as of dividend payment dates, during the
period between the Grant Date of the Incentive Award and the date the Incentive
Award is exercised, vests, is settled or expires, as determined by the
Committee.  Such dividend equivalents will be converted to cash or additional
shares of Common Stock by such formula and at such time and subject to such
limitations as may be determined by the Committee.  Notwithstanding the
foregoing, the Committee may not grant dividend equivalents based on the
dividends declared on shares of Common Stock that are subject to an Option or
Stock Appreciation Right and further, no dividend or dividend equivalents will
be paid out with respect to any unvested Incentive Awards, the vesting of which
is based on the achievement of performance objectives.

 

13.                               Effect of Termination of Employment or Other
Service.

 

13.1                        Termination Due to Death, Disability or Retirement. 
Unless otherwise expressly provided by the Committee in its sole discretion in
an Incentive Award Agreement, and subject to Sections 13.3, 13.4, 13.5 and 13.6
of the Plan, in the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death, Disability or
Retirement:

 

(a)                                 All outstanding Options and Stock
Appreciation Rights then held by the Participant will, to the extent exercisable
as of such termination, remain exercisable in full for a period of one year
after such termination (but in no event after the expiration date of any such

 

14

--------------------------------------------------------------------------------


 

Option or Stock Appreciation Right).  Options and Stock Appreciation Rights not
exercisable as of such termination will be forfeited and terminate.

 

(b)                                 All Restricted Stock Awards then held by the
Participant that have not vested as of such termination will be terminated and
forfeited; and

 

(c)                                  All outstanding but unpaid Restricted Stock
Units, Performance Awards, Stock Bonuses and Other Stock-Based Awards then held
by the Participant will be terminated and forfeited; provided, however, that
with respect to any such Incentive Awards the vesting of which is based on the
achievement of specified performance objectives, if a Participant’s employment
or other service with the Company or any Subsidiary, as the case may be, is
terminated by reason of death or Disability prior to the end of the performance
period of such Incentive Award, but after the conclusion of a portion of the
performance period (but in no event less than one year), the Committee may, in
its sole discretion, cause shares of Common Stock to be delivered or payment
made with respect to the Participant’s Incentive Award, but only if otherwise
earned for the entire performance period and only with respect to the portion of
the applicable performance period completed at the date of such event, with
proration based on full fiscal years only and no shares to be delivered for
partial fiscal years.  The Committee will consider the provisions of Sections
13.6 and 13.7 of the Plan and will have the discretion to consider any other
fact or circumstance in making its decision as to whether to deliver such shares
of Common Stock or other payment, including whether the Participant again
becomes employed.

 

13.2                        Termination for Reasons Other than Death, Disability
or Retirement.  Unless otherwise expressly provided by the Committee in its sole
discretion in an Incentive Award Agreement, and subject to Sections 13.3, 13.4,
13.5 and 13.6 of the Plan, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated for any reason other
than death, Disability or Retirement, or a Participant is in the employment or
service with a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Participant continues in the employment or service with the
Company or another Subsidiary):

 

(a)                                 All outstanding Options and Stock
Appreciation Rights then held by the Participant will, to the extent exercisable
as of such termination, remain exercisable in full for a period of three months
after such termination (but in no event after the expiration date of any such
Option or Stock Appreciation Right).  Options and Stock Appreciation Rights not
exercisable as of such termination will be forfeited and terminate;

 

(b)                                 All Restricted Stock Awards then held by the
Participant that have not vested as of such termination will be terminated and
forfeited; and

 

(c)                                  All outstanding but unpaid Restricted Stock
Unit, Performance Awards, Stock Bonuses and Other Stock-Based Awards then held
by the Participant will be terminated and forfeited.

 

13.3                        Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 13, upon a Participant’s
termination of employment or other service with the Company and all
Subsidiaries, the Committee may, in its sole discretion (which may be exercised
at any time on or after the Grant Date, including following such termination),
except as provided below, cause Options or Stock Appreciation Rights (or any
part thereof) then held by such Participant to terminate, become or continue to
become exercisable and/or remain exercisable following such termination of
employment or service, and Restricted Stock Awards, Restricted Stock Units,
Performance Awards, Stock Bonuses or Other Stock-

 

15

--------------------------------------------------------------------------------


 

Based Awards then held by such Participant to terminate, vest, settle or become
free of restrictions and conditions to payment, as the case may be, following
such termination of employment or service, in each case in the manner determined
by the Committee; provided, however, that no Option or Stock Appreciation Right
may remain exercisable beyond its expiration date and any such action adversely
affecting any outstanding Incentive Award will not be effective without the
consent of the affected Participant (subject to the right of the Committee to
take whatever action it deems appropriate under Sections 4.3, 13.5, 13.6 and 15
of the Plan).

 

13.4                        Determination of Termination of Employment or Other
Service.

 

(a)                                 The change in a Participant’s status from
that of an Employee to that of a Consultant will, for purposes of the Plan, be
deemed to result in a termination of such Participant’s employment with the
Company and its Subsidiaries, unless the Committee otherwise determines in its
sole discretion.

 

(b)                                 The change in a Participant’s status from
that of a Consultant to that of an Employee will not, for purposes of the Plan,
be deemed to result in a termination of such Participant’s service as a
Consultant, and such Participant will thereafter be deemed to be an Employee, in
which event such Participant will be governed by the provisions of the Plan
relating to termination of employment or service (subject to paragraph
(a) above).

 

(c)                                  Unless the Committee otherwise determines
in its sole discretion, a Participant’s employment or other service will, for
purposes of the Plan, be deemed to have terminated on the date recorded on the
personnel or other records of the Company or the Subsidiary for which the
Participant provides employment or other service, as determined by the Committee
in its sole discretion based upon such records.

 

(d)                                 Notwithstanding the foregoing, if payment of
an Incentive Award that is subject to Section 409A of the Code is triggered by a
termination of a Participant’s employment or other service, such termination
must also constitute a “separation from service” within the meaning of
Section 409A of the Code, and any change in employment status that constitutes a
“separation from service” under Section 409A of the Code will be treated as a
termination of employment or service, as the case may be.

 

13.5                        Effect of Actions Constituting Cause or Adverse
Action.  Notwithstanding anything in the Plan to the contrary and in addition to
the other rights of the Committee under this Section 13, if a Participant is
determined by the Committee, acting in its sole discretion, to have taken any
action that would constitute Cause or an Adverse Action during or after the
termination of employment or other service with the Company or a Subsidiary,
irrespective of whether such action or the Committee’s determination occurs
before or after termination of such Participant’s employment or other service
with the Company or any Subsidiary and irrespective of whether or not the
Participant was terminated as a result of such Cause or Adverse Action, (a) all
rights of the Participant under the Plan and any Incentive Award Agreements
evidencing an Incentive Award then held by the Participant will terminate and be
forfeited without notice of any kind, and (b) the Committee in its sole
discretion will have the authority to rescind the exercise, vesting, settlement
or issuance of, or payment in respect of, any Incentive Awards of the
Participant that were exercised, vested, settled or issued, or as to which such
payment was made, and to require the Participant to pay to the Company, within
ten (10) days of receipt from the Company of notice of such rescission, any
amount received or the amount of any gain realized as a result of such rescinded
exercise, vesting, settlement, issuance or payment (including any dividends paid
or other distributions made with respect to any shares of Common Stock subject
to any Incentive Award).  The Company may

 

16

--------------------------------------------------------------------------------


 

defer the exercise of any Option or Stock Appreciation Right for a period of up
to six (6) months after receipt of the Participant’s written notice of exercise
or the issuance of share certificates upon the vesting of any Incentive Award
for a period of up to six (6) months after the date of such vesting in order for
the Committee to make any determination as to the existence of Cause or an
Adverse Action.  The Company will be entitled to withhold and deduct from future
wages of the Participant (or from other amounts that may be due and owing to the
Participant from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligations.  Unless
otherwise provided by the Committee in an applicable Incentive Award Agreement,
this Section 13.5 will not apply to any Participant following a Change in
Control.

 

13.6                        Clawback/Forfeiture of Incentive Awards.  If the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company, as a result of misconduct, with any financial
reporting requirement under the securities laws, then any Participant who is one
of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 will reimburse the Company for the amount of any
Incentive Award received by such individual under the Plan during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.  All Incentive Awards under the Plan will
be subject to forfeiture or other penalties pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any other clawback, forfeiture or
recoupment provision required by applicable law or under the requirements of any
stock exchange or market upon which the Common Stock is then listed or traded. 
In addition, all Incentive Awards under the Plan will be subject to any
compensation “clawback,” forfeiture or recoupment policy that the Committee may
adopt from time to time that is applicable by its terms to the Participant and
such forfeiture and/or penalty conditions or provisions as determined by the
Committee and set forth in the applicable Incentive Award Agreement.

 

14.                               Payment of Withholding Taxes.

 

14.1                        General Rules.  The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts that may be due and owing to the Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, an amount the
Company reasonably determines to be the minimum statutory amount necessary to
satisfy any and all federal, foreign, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, the grant, exercise, vesting or settlement of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
stock received upon exercise of an Incentive Stock Option; (b) withhold cash
paid or payable or shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with an Incentive Award;
or (c) require the Participant promptly to remit the amount of such withholding
to the Company before taking any action, including issuing any shares of Common
Stock or paying any cash amounts, with respect to an Incentive Award.  Shares of
Common Stock issued or otherwise issuable to the Participant in connection with
an Incentive Award that gives rise to the tax withholding obligation that are
withheld for purposes of satisfying the Participant’s withholding or
employment-related tax obligation, will be valued at their Fair Market Value on
the Tax Date.  When withholding for taxes is effected under the Plan, it will be
withheld only up to the minimum required tax withholding rates or such other
rate that will not trigger a negative accounting impact on the Company.

 

14.2                        Special Rules.  The Committee may, in its sole
discretion and upon terms and conditions established by the Committee, permit or
require a Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 14.1 of the Plan by
withholding shares of Common Stock underlying an Incentive Award, by electing to
tender, or by attestation as to

 

17

--------------------------------------------------------------------------------


 

ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods.  For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value on the Tax Date.

 

15.                               Change in Control.

 

15.1                        A “Change in Control” will mean the occurrence of
any one or more of the following: (i) the accumulation (if over time, in any
consecutive twelve (12) month period), whether directly, indirectly,
beneficially or of record, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of 50.1% or more of
the shares of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change in Control for the purposes
of this Plan: (A) any acquisitions of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock directly from the Company or
(B) any acquisition of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.  Notwithstanding the foregoing, a
Change in Control will only occur if such event constitutes a “Change in Control
Event” as defined under Treasury Regulations issued under Code Section 409A.

 

15.2                        Acceleration of Vesting.  Without limiting the
authority of the Committee under Sections 3.2 and 4.3 of the Plan, if a Change
in Control of the Company occurs, then, unless otherwise provided by the
Committee in its sole discretion either in the Incentive Award Agreement at the
time of grant or at any time after the grant of an Incentive Award:

 

(a)                                 all Options and Stock Appreciation Rights
will become immediately exercisable in full and will remain exercisable in
accordance with their terms;

 

(b)                                 all restrictions and vesting requirements
applicable to any Incentive Award based solely on the continued service of the
Participant will terminate; and

 

(c)                                  all Incentive Awards the vesting or payment
of which are based on specified performance objectives will vest as though such
performance objectives were fully achieved at target and will become immediately
payable; provided, however, that no Incentive Award that provides for a deferral
of compensation within the meaning of Section 409A of the Code will be cashed
out upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Section 409A of the Code.

 

18

--------------------------------------------------------------------------------


 

The treatment of any other Incentive Awards in the event of a Change in Control
will be as determined by the Committee in connection with the grant thereof, as
reflected in the applicable Incentive Award Agreement.

 

15.3                        Alternative Treatment of Incentive Awards.  In
connection with a Change in Control, the Committee in its sole discretion,
either in an Incentive Award Agreement at the time of grant of an Incentive
Award or at any time after the grant of such an Incentive Award, may determine
that any or all outstanding Incentive Awards granted under the Plan, whether or
not exercisable or vested, as the case may be, will be canceled and terminated
and that in connection with such cancellation and termination the holder of such
Incentive Award will receive for each share of Common Stock subject to such
Incentive Award a cash payment (or the delivery of shares of stock, other
securities or a combination of cash, stock and securities with a fair market
value (as determined by the Committee in good faith) equivalent to such cash
payment) equal to the difference, if any, between the consideration received by
stockholders of the Company in respect of a share of Common Stock in connection
with such Change in Control and the purchase price per share, if any, under the
Incentive Award, multiplied by the number of shares of Common Stock subject to
such Incentive Award (or in which such Incentive Award is denominated); provided
that if such product is zero ($0) or less or to the extent that the Incentive
Award is not then exercisable, the Incentive Award may be canceled and
terminated without payment therefor; provided, however, that no Incentive Award
that provides for a deferral of compensation within the meaning of Section 409A
of the Code will be cashed out upon the occurrence of a Change in Control unless
payment was specified in the Incentive Award Agreement at the time of grant and
the event or circumstances constituting the Change in Control also constitute a
“change in the ownership” of the Company, a “change in the effective control” of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company, in each case as determined under Section 409A of the
Code.  If any portion of the consideration pursuant to a Change in Control may
be received by holders of shares of Common Stock on a contingent or delayed
basis, the Committee may, in its sole discretion, determine the fair market
value per share of such consideration as of the time of the Change in Control on
the basis of the Committee’s good faith estimate of the present value of the
probable future payment of such consideration.  Notwithstanding the foregoing,
any shares of Common Stock issued pursuant to an Incentive Award that
immediately prior to the effectiveness of the Change in Control are subject to
no further restrictions pursuant to the Plan or an Incentive Award Agreement
(other than pursuant to the securities laws) will be deemed to be outstanding
shares of Common Stock and receive the same consideration as other outstanding
shares of Common Stock in connection with the Change in Control

 

15.4                        Limitation on Change in Control Payments. 
Notwithstanding anything in Section 15.2 or 15.3 of the Plan to the contrary,
if, with respect to a Participant, the acceleration of the vesting of an
Incentive Award as provided in Section 15.2 of the Plan or the payment of cash
in exchange for all or part of an Incentive Award as provided in Section 15.3 of
the Plan (which acceleration or payment could be deemed a “payment” within the
meaning of Section 280G(b)(2) of the Code), together with any other “payments”
that such Participant has the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the “payments” to such Participant
pursuant to Section 15.2 or 15.3 of the Plan will be reduced (or acceleration of
vesting eliminated) to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided, that such reduction will be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (a) the amount of
such payments absent such reduction minus (b) the aggregate amount of the excise
tax imposed under Section 4999 of the Code attributable to any such excess
parachute payments; and provided further that such payments will be reduced (or
acceleration of vesting eliminated) in the following order:  (i) options with an
exercise price above fair market value that

 

19

--------------------------------------------------------------------------------


 

have a positive value for purposes of Section 280G of the Code, (ii) pro rata
among Incentive Awards that constitute deferred compensation under Section 409A
of the Code, and (iii) finally, among the Incentive Awards that are not subject
to Section 409A of the Code.  Notwithstanding the foregoing sentence, if a
Participant is subject to a separate agreement with the Company or an Affiliate
or Subsidiary that expressly addresses the potential application of Section 280G
or 4999 of the Code, then this Section 15.4 will not apply and any “payments” to
a Participant pursuant to Section 15.2 or 15.3 of the Plan will be treated as
“payments” arising under such separate agreement.

 

16.                               Rights of Eligible Recipients and
Participants; Transferability.

 

16.1                        Employment or Service.  Nothing in the Plan or an
Incentive Award Agreement will interfere with or limit in any way the right of
the Company or any Subsidiary to terminate the employment or service of any
Eligible Recipient or Participant at any time, nor confer upon any Eligible
Recipient or Participant any right to continue in the employment or other
service with the Company or any Subsidiary.

 

16.2                        No Rights to Awards. No Participant or Eligible
Individual will have any claim to be granted any Incentive Award under the Plan.

 

16.3                        Rights as a Stockholder.  As a holder of Incentive
Awards (other than Restricted Stock Awards), a Participant will have no rights
as a stockholder unless and until such Incentive Awards are exercised for,
settled or paid in the form of, shares of Common Stock and the Participant
becomes the holder of record of such shares.

 

16.4                        Restrictions on Transfer.

 

(a)                                 Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by
subsections (b) and (c) below, no right or interest of any Participant in an
Incentive Award prior to the exercise (in the case of Options or Stock
Appreciation Rights) or vesting, settlement or issuance (in the case of other
Incentive Awards) of such Incentive Award will be assignable or transferable, or
subjected to any lien, during the lifetime of the Participant, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise.

 

(b)                                 A Participant will be entitled to designate
a beneficiary to receive an Incentive Award upon such Participant’s death, and
in the event of such Participant’s death, payment of any amounts due under the
Plan will be made to, and exercise of any Options or Stock Appreciation Rights
(to the extent permitted pursuant to Section 13 of the Plan) may be made by,
such beneficiary.  If a deceased Participant has failed to designate a
beneficiary, or if a beneficiary designated by the Participant fails to survive
the Participant, payment of any amounts due under the Plan will be made to, and
exercise of any Options or Stock Appreciation Rights (to the extent permitted
pursuant to Section 13 of the Plan) may be made by, the Participant’s legal
representatives, heirs and legatees.  If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under the Plan or exercise of all
exercisable Options or Stock Appreciation Rights, then such payments will be
made to, and the exercise of such Options or Stock Appreciation Rights may be
made by, the legal representatives, heirs and legatees of the beneficiary.

 

(c)                                  Upon a Participant’s request, the Committee
may, in its sole discretion, permit a transfer of all or a portion of a
Non-Statutory Stock Option, other than for value, to such Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,

 

20

--------------------------------------------------------------------------------


 

sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which any
of the foregoing have more than fifty percent of the beneficial interests, a
foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.  Any permitted
transferee will remain subject to all the terms and conditions applicable to the
Participant prior to the transfer.  A permitted transfer may be conditioned upon
such requirements as the Committee may, in its sole discretion, determine,
including, execution and/or delivery of appropriate acknowledgements, opinion of
counsel, or other documents by the transferee.

 

16.5                        Non-Exclusivity of the Plan.  Nothing contained in
the Plan is intended to modify or rescind any previously approved compensation
plans or programs of the Company or create any limitations on the power or
authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

17.                               Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any Incentive Award Agreement
entered into pursuant to the Plan, the obligation of the Company to issue any
shares of Common Stock under the Plan or settle Incentive Awards in shares of
Common Stock or other consideration will be subject to all applicable law,
rules and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding the generality of the foregoing and notwithstanding
any other provision of the Plan or any Incentive Award Agreement entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Incentive Awards
granted under the Plan, unless (a) there is in effect with respect to such
shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company will be under no
obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing shares of Common Stock, as may be deemed necessary or
advisable by the Company in order to comply with such securities law or other
restrictions.

 

18.                               Deferred Compensation; Compliance with
Section 409A.

 

It is intended that all Incentive Awards issued under the Plan be administered
in a manner that will comply with the requirements of Section 409A of the Code,
or the requirements of an exception to Section 409A of the Code and the
Incentive Award Agreements and the Plan will be construed and administered in a
manner that is consistent with and give effect to such intent.  The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code (including any transition or grandfather rules relating thereto). 
Notwithstanding anything in this Section 18 or Section 19 to the contrary, with
respect to any Incentive Award subject to Section 409A of the Code, no amendment
to or payment under such Incentive Award will be made except and only to the
extent permitted under Section 409A of the Code.  If any amount is payable with
respect to an Incentive Award that is subject to Section 409A of the Code as a
result of the Participant’s “separation from service” at such time the
Participant is a “specified employee” within the

 

21

--------------------------------------------------------------------------------


 

meaning of Section 409A of the Code, then no payment will be made, except as
permitted under Section 409A of the Code, prior to the first business day after
the earlier of (i) the date that is six months after the Participant’s
separation from service or (ii) the Participant’s death.

 

19.                               Amendment, Modification and Termination.

 

19.1                        Generally.  Subject to other subsections of this
Section 19 and Section 3.4 of the Plan, the Board at any time may suspend or
terminate the Plan (or any portion thereof) or terminate any outstanding
Incentive Award and the Committee, at any time and from time to time, may amend
the Plan or amend or modify the terms of an outstanding Incentive Award and
Incentive Award Agreement.  The Committee’s power and authority to amend or
modify the terms of an outstanding Incentive Award and Incentive Award Agreement
includes the authority to modify the number of shares of Common Stock or other
terms and conditions of an Incentive Award, extend the term of an Incentive
Award, accelerate the exercisability or vesting or otherwise terminate any
restrictions relating to an Incentive Award, accept the surrender of any
outstanding Incentive Award or, to the extent not previously exercised, settled
or vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, however that the amended or modified
terms are permitted by the Plan as then in effect and that any Participant
adversely affected by such amended or modified terms has consented to such
amendment or modification.

 

19.2                        Adjustment of Performance-Based Awards.  The
Committee may amend or modify the vesting criteria (including any performance
objectives or performance periods) of any outstanding Incentive Awards based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division, business unit or other sub-unit thereof) in recognition of unusual
or nonrecurring events (including the events described in Section 4.3(a) of the
Plan) affecting the Company or the financial statements of the Company or of
changes in applicable law, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.  The determination of the
Committee as to the foregoing adjustments, if any, will be final, conclusive and
binding on Participants under the Plan.

 

19.3                        Stockholder Approval.  No amendments to the Plan
will be effective without approval of the Company’s stockholders if:
(a) stockholder approval of the amendment is then required pursuant to
Section 422 of the Code, the rules of the primary stock exchange or stock market
on which the Common Stock is then traded, applicable U.S. state corporate laws
or regulations, applicable U.S. federal laws or regulations, and the applicable
laws of any foreign country or jurisdiction where Incentive Awards are, or will
be, granted under the Plan; or (b) such amendment would: (i) modify Section 3.4
of the Plan; (ii) materially increase benefits accruing to Participants;
(iii) increase the aggregate number of shares of Common Stock issued or issuable
under the Plan; (iv) increase any limitation set forth in the Plan on the number
of shares of Common Stock which may be issued or the aggregate value of
Incentive Awards which may be made, in respect of any type of Incentive Award;
(v) modify the eligibility requirements for Participants in the Plan; or
(vi) reduce the minimum exercise price as set forth in Sections 6.3 and 7.3 of
the Plan.

 

19.4                        Incentive Awards Previously Granted. 
Notwithstanding any other provision of the Plan to the contrary, no termination,
suspension or amendment of the Plan may adversely affect any outstanding
Incentive Award without the consent of the affected Participant; provided,
however, that this sentence will not impair the right of the Committee to take
whatever action it deems appropriate under Sections 3.2, 4.3, 13, 15, 18 or 19.5
of the Plan.

 

22

--------------------------------------------------------------------------------


 

19.5                        Amendments to Conform to Law.  Notwithstanding any
other provision of the Plan to the contrary, the Committee may amend the Plan or
an Incentive Award Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or an
Incentive Award Agreement to any present or future law relating to plans of this
or similar nature, and to the administrative regulations and rulings promulgated
thereunder.  By accepting an Incentive Award under the Plan, a Participant
agrees to any amendment made pursuant to this Section 19.5 to any Incentive
Award granted under the Plan without further consideration or action.

 

20.                               Effective Date and Duration of the Plan.

 

The Plan will be effective as of the Effective Date and will terminate at
midnight on the day before the tenth (10th) anniversary of the Effective Date,
and may be terminated prior to such time by Board action.  No Incentive Award
will be granted after termination of the Plan but Incentive Awards outstanding
upon termination of the Plan will remain outstanding in accordance with their
applicable terms and conditions and the terms and conditions of the Plan.

 

21.                               Miscellaneous.

 

21.1                        Usage.  In the Plan, except where otherwise
indicated by clear contrary intention, (a) any masculine term used in the Plan
also will include the feminine, (b) the plural will include the singular, and
the singular will include the plural, (c) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term, and (d) “or” is used in the inclusive sense of
“and/or”.

 

21.2                        Unfunded Plan.  Participants will have no right,
title or interest whatsoever in or to any investments that the Company or its
Subsidiaries may make to aid it in meeting its obligations under the Plan. 
Nothing contained in the Plan, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual.  To the extent that any individual
acquires a right to receive payments from the Company or any Subsidiary under
the Plan, such right will be no greater than the right of an unsecured general
creditor of the Company or the Subsidiary, as the case may be.  All payments to
be made hereunder will be paid from the general funds of the Company or the
Subsidiary, as the case may be, and no special or separate fund will be
established and no segregation of assets will be made to assure payment of such
amounts except as expressly set forth in the Plan.

 

21.3                        Relationship to Other Benefits. No payment under the
Plan will be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare, or benefit plan
of the Company or any Subsidiary unless provided otherwise in such plan.

 

21.4                        Fractional Shares.  No fractional shares of Common
Stock will be issued or delivered under the Plan or any Incentive Award. The
Committee will determine whether cash, other Incentive Awards or other property
will be issued or paid in lieu of fractional shares of Common Stock or whether
such fractional shares of Common Stock or any rights thereto will be forfeited
or otherwise eliminated by rounding up or down.

 

21.5                        No Representations or Warranties Regarding Tax
Effect.  Notwithstanding any provision of the Plan to the contrary, the Company,
its Subsidiaries, the Board and the Committee neither represent nor warrant the
tax treatment under any federal, state, provincial, local, foreign or other laws
of any Incentive Award granted or amounts paid to any Participant under this
Plan, including when and to what extent such Incentive Award or amounts may be
subject to tax, penalties and interest.

 

23

--------------------------------------------------------------------------------


 

21.6                        Governing Law; Venue.  Except to the extent
expressly provided in the Plan or in connection with other matters of corporate
governance and authority (all of which will be governed by the laws of the
Company’s jurisdiction of incorporation), the validity, construction,
interpretation, administration and effect of the Plan and any rules, regulations
and actions relating to the Plan will be governed by and construed exclusively
in accordance with the laws of the State of Illinois, notwithstanding the
conflicts of laws principles of any jurisdictions.  Unless otherwise provided in
an Incentive Award Agreement, recipients of an Incentive Award under the Plan
are deemed to submit to the exclusive jurisdiction and venue of the federal or
state courts of the State of Illinois to resolve any and all issues that may
arise out of or relate to the Plan or any related Incentive Award Agreement.

 

21.7                        Successors.  All obligations of the Company under
the Plan with respect to Incentive Awards granted hereunder will be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation or otherwise, of
all or substantially all of the business or assets of the Company.

 

21.8                        Construction.  Wherever possible, each provision of
the Plan and any Incentive Award Agreement evidencing an Incentive Award granted
under the Plan will be interpreted so that it is valid under the applicable
law.  If any provision of the Plan or any Incentive Award Agreement evidencing
an Incentive Award granted under the Plan is to any extent invalid under the
applicable law, that provision will still be effective to the extent it remains
valid.  The remainder of the Plan and the Incentive Award Agreement also will
continue to be valid, and the entire Plan and Incentive Award Agreement will
continue to be valid in other jurisdictions.

 

21.9                        Delivery and Execution of Electronic Documents.  To
the extent permitted by applicable law, the Company may:  (a) deliver by email
or other electronic means (including posting on a Web site maintained by the
Company or by a third party under contract with the Company) all documents
relating to the Plan or any Incentive Award hereunder (including prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including annual
reports and proxy statements), and (b) permit Participants to use electronic,
internet or other non-paper means to execute applicable Plan documents
(including Incentive Award Agreements) and take other actions under the Plan in
a manner prescribed by the Committee.

 

24

--------------------------------------------------------------------------------